DETAILED ACTION
	This Office action is in response to the election filed 1 June 2022.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 16-20, in the reply filed on 1 June 2022 is acknowledged.  The traversal is on the ground(s) that claims 16-20 were incorrectly grouped with Group II, instead of Group I.  This is not found persuasive with respect to the Restriction Requirement between Group I (semiconductor device) and Group II (manufacturing method of a semiconductor device) because the inventions are independent or distinct for the reasons as stated in the Restriction Requirement of 14 April 2022, and there would be a serious search and examination burden if restriction were not required.  Applicant’s correction of the grouping of claims is acknowledged with thanks; elected Group I, claims 1-12 and 16-20, will be examined on the merits.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 June 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2011222550-A to Yamashita et al. (citations refer to the English language machine translation attached; hereinafter “Yamashita”).
Regarding independent claim 1, Yamashita (Figs. 1, 3) discloses a semiconductor device comprising: a semiconductor substrate 17 containing oxygen (p. 3, para. 2), wherein an oxygen concentration distribution 26 (Fig. 3; p. 3, para. 2) in a depth direction of the semiconductor substrate has a high oxygen concentration part where an oxygen concentration is higher on a further upper surface-side (left side of Fig. 3) than a center in the depth direction of the semiconductor substrate than in a lower surface of the semiconductor substrate (Fig. 3).
Regarding claim 2, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 1, wherein the high oxygen concentration part has a concentration peak in the oxygen concentration distribution (Fig. 3, 26 showing the concentration distribution of oxygen).
Regarding claim 3, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 2, wherein the oxygen concentration 26 decreases from the concentration peak toward the lower surface of the semiconductor substrate until it becomes the same as the oxygen concentration in the lower surface of the semiconductor substrate (Fig. 3).
Regarding claim 4, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 2, wherein a crystal defect density distribution 30 (Fig. 3; p. 3, para. 2) in the depth direction of the semiconductor substrate has an upper surface-side (left side of Fig. 3) density peak on the upper surface-side of the semiconductor substrate, and the upper surface-side density peak is arranged within a depth range in which the oxygen concentration 26 is equal to or greater than 50% of a peak value of the concentration peak (Fig. 3).
Regarding claim 5, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 4, wherein the upper surface-side (left side of Fig. 3) density peak is arranged within a depth range in which the oxygen concentration 26 is equal to or greater than 80% of the peak value of the concentration peak (left side of Fig. 3; see also p. 3, para. 2).
Regarding claim 6, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 4, wherein in the oxygen concentration distribution 26 (Fig. 3), the depth range within which the oxygen concentration is equal to or greater than 50% of the peak value of the concentration peak is equal to or greater than 10 μm (p. 2, last two paragraphs).
Regarding claim 7, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 4, wherein the concentration peak (of 26, Fig. 3) is arranged between the upper surface-side density peak (of 30, Fig. 3) and the upper surface (leftmost surface of 4) of the semiconductor substrate.
Regarding claim 8, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 2, wherein a peak value of the concentration peak is 1.5 times or greater as large as a minimum value of the oxygen concentration in the oxygen concentration distribution 26 (p. 3, para. 2; Fig. 3).
Regarding claim 9, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 8, wherein the peak value of the concentration peak is 5 times or greater as large as the minimum value of the oxygen concentration in the oxygen concentration distribution 26 (p. 3, para. 2; Fig. 3).
Regarding claim 10, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 4, wherein a distance between the concentration peak (26 in left region of 8) of the oxygen concentration distribution 26 and the upper surface of the semiconductor substrate is equal to or greater than 5 μm and equal to or smaller than 20 μm (p. 2, last two paragraphs).
Regarding claim 12, Yamashita (Figs. 1, 3) discloses the semiconductor device according to claim 1, further comprising: a cathode region 15 (Fig. 1; p. 2, para. 3) of a first conductivity-type provided in contact with the lower surface of the semiconductor substrate, and an anode region 4 (Fig. 1; p. 2, para. 3) of a second conductivity-type provided in contact with the upper surface of the semiconductor substrate 17 (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 1 above, and further in view of US 20180166279 A1 to Tamura et al. (hereinafter “Tamura”).
Regarding claim 11, Yamashita discloses the semiconductor device according to claim 1, however fails to expressly disclose the further limitations of the claim.  In the same field of endeavor, Tamura (Fig. 9) discloses a semiconductor device including a gate conductive portion 124 (¶ 0081) provided in the upper surface of a semiconductor substrate; and a gate insulating film 122 (¶ 0081) for insulating the gate conductive portion and the semiconductor substrate from each other (Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamashita to include the features disclosed by Tamura for the purpose of device integration and including multiple types of devices on the same substrate (Tamura, ¶ 0088).
Regarding claim 16, Yamashita discloses the semiconductor device according to claim 1, however fails to expressly disclose the further limitations of the claim.  In the same field of endeavor, Tamura (Fig. 11) discloses a device wherein the semiconductor substrate is provided with an active portion (including devices contained in 80/70) and an edge termination structure portion (border of substrate) surrounding the active portion, and the active portion is provided with a transistor portion and a diode portion (¶ 0087).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamashita to include the features disclosed by Tamura for the purpose of device integration and including multiple types of devices on the same substrate (Tamura, ¶ 0088).
Regarding claim 17, Yamashita and Tamura disclose the semiconductor device according to claim 16, Tamura (Fig. 11) discloses further wherein the transistor portion and the diode portion are alternately arranged in an arrangement direction (¶ 0106).
Regarding claim 18, Yamashita and Tamura disclose the semiconductor device according to claim 16, Tamura (Fig. 11) discloses further wherein the transistor portion and the diode portion each have a base region 118 (¶ 0082) of a second conductivity-type provided in contact with the upper surface of the semiconductor substrate, the transistor portion 70 (¶ 0088) has a collector region 128 of a second conductivity-type provided in contact with the lower surface of the semiconductor substrate, the diode portion 80 has a cathode region 24 (¶ 0088) of a first conductivity-type provided in contact with the lower surface of the semiconductor substrate, and the base region 118 provided in the diode portion functions as an anode region (¶ 0090).
Regarding claim 19, Yamashita and Tamura disclose the semiconductor device according to claim 16, Tamura (Figs. 9, 11) discloses further wherein the transistor portion is provided with a gate trench portion 120 (Fig. 9; ¶ 0081), the transistor portion and the diode portion each have a dummy trench portion (¶ 0089), the gate trench portion has: a gate trench provided in the upper surface of the semiconductor substrate, a gate insulating film 122 (Fig. 9; ¶ 0082) covering an inner wall of the gate trench, and a gate conductive portion 124 (Fig. 9; ¶ 0082) provided on a further inner side than the gate insulating film in the gate trench, and the dummy trench portion has: a dummy trench provided in the upper surface of the semiconductor substrate, a dummy insulating film 122 covering an inner wall of the dummy trench, and a dummy conductive portion 124 provided on a further inner side than the dummy insulating film in the dummy trench (¶¶ 0089, 91).
Regarding claim 20, Yamashita and Tamura disclose the semiconductor device according to claim 16, Tamura (Fig. 11) discloses further wherein the diode portion 80 is provided with an upper surface-side lifetime control region 28 (¶ 0086).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
24 September 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813